Exhibit 99.1 Sterne Agee Conference February 12, 2013 Miami, Florida Welcome and Introduction * Edward H. Schaefer President and CEO Forward Looking Statements Cautionary Note Regarding Forward Looking Statements This presentation includes forward-looking statements about the financial condition, results of operations and business of Citizens Community Bancorp, Inc. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They often include words, "believe", "expect", “anticipate”, "intend", "plan", "estimate" or words of similar meaning, or future or conditional verbs such as, "would", "should", '"could", or "may," These forward-looking statements are intended to be covered by the safe-harbor provisions of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements in this presentation are inherently subject to many uncertainties in our operations and business environment. These uncertainties include general economic conditions, in particular, relating to consumer demand for our products and services; our ability to maintain current deposit and loan levels at current interest rates; deteriorating credit quality, including changes in the interest-rate environment reducing interest margins; prepayment speeds, loan origination and sale volumes, charge-offs and loan loss provisions; and other matters described in the Company's SEC filings, including under the section "Risk Factors" in Item 1A of the Company's Form 10-K Report for the fiscal year ending September 30, 2012. Shareholders, potential investors and other readers are urged to consider these factors carefully in evaluating the forward-looking statements and are cautioned not to place undue reliance on such forward-looking statements. The forward-looking statements made herein are only made as of the date of this presentation and we undertake no obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances occurring after the date of this release. A Bank For the Future Building On Our Strengths And Opportunities * Credit * Capital * Compliance * Creating Shareholder Value * Questions CREDIT Credit Delinquency December 2012 December 2011 December 2010 December 2009 91 Plus (without OREO and OCO) 0.77% 0.98% 1.60% 1.75% OREO OCO 91 Plus (including OREO and OCO) 1.02% 1.22% 1.59% 1.88% 30-89 Days 1.42% 1.99% 2.29% 3.04% All percentages shown are as a percent of total loans. Credit 2012 Allowance for Loan Losses Dec-12 Dec-11 Dec-10 Dec-09 Allowance for loan loss $ Allowance for loan losses to total loans % Allowance for loan losses to net charge off % Net charge offs to average loans % CAPITAL MANAGEMENT Capital Management Strengthened Capital December 2012 December 2011 December 2010 December 2009 Actual Actual Actual Actual Amount Ratio Amount Ratio Amount Ratio Amount Ratio Total capital (to risk weighted assets) $ % $ % $ % $ % Tier 1 capital (to risk weighted assets) % % % $ % Tier 1 capital (to adjusted total assets) % % % $ % Capital Management Reduced Balance Sheet Risk Dec-12 Dec-11 Dec-10 Dec-09 Non-agency mortgage-backed securities Amortized Cost Fair Value COMPLIANCE Compliance Compliance and Audit * Removal of MOU * Board Audit Committee Supporting The Compliance and Audit Initiatives, as Well as Providing Program Oversight * Effective Compliance and Audit Program Implementation * Hiring A Knowledgeable Compliance and Audit Team * Improving Internal Audit and Monitoring, Through Development of a Risk Based Three-Year Audit Plan * Developing Effective Lines of Communication * Responding to Training Needs and Developing Corrective Action Plans * Assessing Effectiveness of Compliance and Audit Program * Compliance as an Element of Employee Performance Creating Shareholder Value Creating Shareholder Value Non-Interest Income Growth * Expand Secondary Market Lending Operation * Commercial Banking Introduction * Enhanced Depository Services Creating Shareholder Value New Product Offerings - 2013 * Commercial Banking Services * Expanded Residential Mortgage Capabilities * New Depository Products Creating Shareholder Value Capital Deployment - 2013 * Branch Network * Profitable Balance Sheet Growth * Board and Executive Management Continue to Review All Options Questions
